Citation Nr: 1526101	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-18 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for metatarsalgia, hallux rigidus and metatarsal callouses bilaterally (claimed as bilateral foot condition).

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right shoulder disorder, claimed as arthritis, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right knee disorder, claimed as right knee arthritis, and if so, whether service connection is warranted.

4.  Entitlement to an initial rating in excess of 10 percent for bilateral tinea pedis.  

5.  Entitlement to an initial rating in excess of 10 percent for scar residuals of benign lipoma of the back.

6.  Entitlement to a rating higher than 30 percent for cluster headaches.

7.  Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected condition.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 2006 with service in Southwest Asia.  The Veteran's awards include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board notes that in August 2012, within one year of the February 2012 rating decision on appeal, the RO received new evidence, including new VA examination reports and new VA medical records.  This evidence was not previously of record at the time the February 2012 rating decision was issued.  Thus, the February 2012 rating decision did not become final, and is the proper rating decision on appeal.  See 38 C.F.R. § 3.156(b).

The Veteran requested a hearing before a Veterans Law Judge in connection with his appeal.  In March 2015, he was notified that a hearing was scheduled for April 2015; however, he failed to appear for the hearing.  As such, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704(e) (2014).

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issue of service connection for polysubstance abuse/drug dependency as secondary to a service-connected depressive disorder and/or service-connected cluster headaches has been raised by the record in a written statement received by VA on March 26, 2013.  Additionally, the Veteran asserted claims of service connection for (1) bilateral eye conditions secondary to cluster/migraine headaches, (2) a chronic sinusitis disorder and (3) a chronic strep throat condition in a written statement received by VA on July 8, 2013.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a right shoulder disorder and right knee disorder (claimed as right should and right knee arthritis), a higher initial rating for scar residuals of benign lipoma of the back and a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT


1.  The Veteran's bilateral metatarsalgia, hallux rigidus and metatarsal callous disorders had their onset in service. 

2.  The Veteran's claims of service connection for a right shoulder disorder and right knee disorder were originally denied in an unappealed September 2007 rating decision, and no new evidence was received by the RO within one year of the decision.  

3.  The evidence received since the September 2007 rating decision is not duplicative or cumulative of evidence previously of record and raises a possibility of substantiating the Veteran's service connection claims.

4.  The Veteran's tinea pedis has been manifested by persistent dry, scaly and thickened skin on the soles of his feet bilaterally that has affected at least 5 percent, but less than 20 percent of his entire body or exposed areas, and he has not used systemic therapy such as corticosteroids or other immunosuppressive drugs at any point during the appeal period.

5.  The Veteran's headache disability has been manifested by characteristic prostrating attacks occurring on average at least once a month, but has not been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability at any point during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral metatarsalgia, hallux rigidus and metatarsal callouses have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014). 

2.  The September 2007 rating decision denying the Veteran's claims of service connection for a right shoulder disorder and right knee disorder became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

3.  New and material evidence has been received to reopen claims of entitlement to service connection for a right shoulder disorder and right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for an initial rating in excess of 10 percent for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.118, Diagnostic Codes 7800-7813 (2014).

5.  The criteria for a disability rating in excess of 30 percent for migraine headaches has not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).

The duty to notify with regard to the Veteran's claims was satisfied by way of letters sent to the Veteran in July 2011 and November 2011 that informed him of his duty and the VA's duty for obtaining evidence.  These letters also provided an explanation of the evidence and information required to substantiate his claims for service connection and increased ratings.  38 U.S.C.A. § 5103(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Finally, the letters informed the Veteran how the VA determines disability ratings and assigns effective dates.  See Dingess, 19 Vet. App. 473.  

VA also has a duty to assist the Veteran in the development of his claims.  Relevant to the duty to assist, the Veteran's service personnel records, service treatment records (STRs) and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was provided with VA examinations in connection with his claims in August 2011, August 2012 and January 2014.  The Board finds the examinations of record adequate because they included: a physical examination of and interview with the Veteran, a review of the relevant records and history and appropriate testing.  The Veteran has not alleged that his tinea pedis or cluster headache disabilities have worsened in severity since last examined, and his VA treatment records do not indicate a worsening.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claims, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of the issues on appeal.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims, and he will not be prejudiced as a result of the Board proceeding to a decision.

II.  Service Connection for Bilateral Foot Disabilities

The Board finds that service connection is warranted for the Veteran's bilateral metatarsalgia, hallux rigidus and metatarsal callouses because the competent and credible evidence shows that these conditions had their onset in service and have been chronic and recurrent since that time.  During a November 2011 VA examination, the Veteran was diagnosed with bilateral hallux rigidus, metatarsalgia and metatarsal callouses/dorsal bunion deformity.  Although his STRs are silent as to complaints of ongoing bilateral foot pain in service, the Veteran reported that he first started noticing pain in his feet during active duty.  He reported that he had to stand watches in service, and that his boots hurt his feet on the top and bottom.  He said that after his separation from service, his foot pain continued.  He reported having difficulty walking distances and standing for a long time, and complained of shooting pains through his feet.  The November 2011 VA examiner opined that the Veteran's foot pain seemed to be the result of a combination of conditions causing very poor mechanical function and resultant discomfort, and that while there is a possibility that his duties during service aggravated or accelerated these problems, the examiner could not resolve the question without resort to speculation because there were no complaints of such foot conditions in the Veteran's STRs.   

Regardless of the November 2011 VA examiner's opinion, the Board finds that service connection is warranted based on the Veteran's lay testimony that his symptoms had their onset in service and have been recurrent since that time.  The Veteran is competent to give testimony concerning the onset and recurrence of his symptoms and the Board finds his reports credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although there is no medical opinion of record that a nexus exists between the Veteran's symptoms during service and his post-service diagnosis, such evidence is not necessary.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As such, the Board concludes that the criteria for service connection have been met.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

III.  Reopening Based on New and Material Evidence

The Veteran seeks service connection for right shoulder arthritis and a right knee disorder, claims which were previously denied in a September 2007 rating.  These claims were denied because there was no evidence of a current disability at that time.  This rating decision became final because no notice of disagreement was submitted, nor was any new and material evidence associated with the claims file, within one year of its issuance.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 3.156(b), 20.200-20.202, 20.302(a); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is "new" when it was not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Evidence is "material" when, taken by itself or when considered with previous evidence, it relates to an unestablished fact necessary to substantiate the claim.  Id.  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that new and material evidence has been presented such that the Veteran's service connection claims should be reopened.  The Veteran's VA medical records show ongoing complaints of chronic right shoulder pain during the appeal period.  See 2011-2013 VA Medical Records.  Additionally, during a September 2011 VA examination, he complained of ongoing right knee pain.  This evidence, submitted after the September 2007 rating decision, supports a finding that the Veteran has a current disability.  The evidence is new and material because it is not cumulative of the evidence that was previously of record and relates to a prior unestablished fact necessary to substantiate the claim, i.e. that the Veteran has a current disability.  38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 118.  Thus, the Board finds that the Veteran's claims of entitlement to service connection for right shoulder arthritis and a right knee disorder should be reopened for a review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

IV.  Ratings Claims

The Veteran also seeks a higher initial rating for his service connected tinea pedis, and an increased rating for his service connected cluster headaches.  The appeal period before the Board for the Veteran's tinea pedis claim begins on April 14, 2011, the effective date of service connection for this disability.   The appeal period before the Board for the Veteran's cluster headache rating is April 14, 2010, the date VA received the claim for an increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, the Board finds that the Veteran's symptoms have been stable throughout the appeal period, including during the one-year look-back period, and therefore staged ratings are not assignable.  Hart, 21 Vet. App. 505; Gaston, 605 F.3d at 982.

      A.  Tinea Pedis

The Veteran was granted service connection for tinea pedis effective April 14, 2011, and assigned a 10 percent disability rating under 38 C.F.R. § 4.118, DC 7806.  The Board finds that an initial disability rating in excess of 10 percent is not warranted for the Veteran's tinea pedis.

Under DC 7806, a noncompensable rating is warranted for less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy required during the past 12-month period.  A 10 percent rating is for application for at least 5 percent, but less than 20 percent, of the entire body or of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  The maximum schedular rating of 60 percent is warranted for more than 40 percent of the entire body or exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  

The evidence of record shows that a disability rating in excess of 10 percent for tinea pedis is not warranted at any point during the appeal period.  The Veteran has complained of persistent dry, scaly and thickened skin on the soles of his feet bilaterally, which affected his ability to stand or walk for extended periods of time and made him intolerant of excess, repetitive or prolonged activity.  See August 2012 VA Examination Report.  All of the VA examiners reported that his treatment involved no more than topical creams; no systemic corticosteroids, immunosuppressive drugs or other medications or therapies were prescribed or used.  There is no indication in his VA medical records that the Veteran has been prescribed anything other than topical creams for his tinea pedis.  The August 2012 VA examiner found that the Veteran had dry, scaly and thickened skin on the soles of his feet bilaterally, extending medially and laterally towards dorsal aspects of the feet, consistent with a diagnosis of tinea pedis.  This same examiner found that the bilateral tinea pedis affected 5.4 percent of his total body area, with no exposed areas affected.  The January 2014 VA examiner found, on physical examination, that the Veteran exhibited dry, scaling skin encompassing the plantar surfaces of each foot.  This examiner further found that at the time of examination, his tinea pedis affected less than 5 percent (1.0 percent area for each foot) of his entire body and that no exposed areas were affected.

In light of this evidence, the Board finds that a rating in excess of 10 percent is not warranted at any point during the appeal period because less than 20 percent of his entire body or exposed areas have been affected, and he has not used systemic therapy such as corticosteroids or other immunosuppressive drugs.  

The Board has considered whether it would be beneficial to the Veteran to rate his symptoms under other diagnostic codes, and finds that no other possibly applicable diagnostic code would provide a higher rating.  Under DC 7820, infections of the skin not listed elsewhere may be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801 through 7805) or dermatitis or eczema (DC 7806) depending upon the predominant disability.  Here, the Veteran is rated under DC 7806.  The effected part of the Veteran's body is his feet, not his head, face or neck.  Moreover, the VA examinations all show that he does not have any scars related to his tinea pedis.  Thus, DCs 7800 through 7805 do not apply.  

The Board has also considered whether higher ratings are warranted under DCs 7825, 7826 or 7827 for urticaria, primary cutaneous vasculitis or erythema multiforme respectively.  Under each of these codes, a 30 percent rating is not warranted unless the disability requires intermittent systemic immunosuppressive therapy.  As noted above, the VA examinations and medical records show that the Veteran's tinea pedis has not been treated with anything other than topical cream.  Thus, a higher rating is not warranted under these codes.

      B.  Cluster Headaches

The Board further finds that a rating in excess of 30 percent for cluster headaches is not warranted at any point during the appeal period.

The Veteran's cluster headaches have been rated under DC 8100 concerning migraine headaches.  Under DC 8100, migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

The evidence of record shows that the Veteran is entitled to a rating of 30 percent, but no higher, for his cluster headaches.  During the appeal period, the Veteran complained of recurring headaches with light sensitivity, but no nausea or vomiting.  At an August 2007 VA examination, he reported having one headache in the prior twelve months.  At an August 2011 VA examination, he reported that his headaches had been occurring more often and had been of a greater severity than when he was previously examined in August 2007, but that he had not sought medical attention for these headaches.  Instead, the Veteran reported taking Advil as needed.  The August 2011 VA examiner noted that the Veteran suffered two to three headaches per month during the prior twelve months, but that less than half of those attacks were prostrating.  The Veteran approximated that he lost one or two days of work per month during the prior twelve months as a result of his headaches.  At a January 2014 VA examination, the Veteran reported that he had been employed at his then-current job for approximately two years, and only had to take time off once as a result of his headaches.  He reported taking Tylenol and Ibuprofen to help decrease the severity of the headaches.  The January 2014 VA examiner noted that the Veteran had prostrating attacks of headache pain averaging once in two months over the prior several months, with no frequent prostrating and prolonged attacks.  Concerning the impact of his headache condition on his ability to work, the January 2014 VA examiner noted that the Veteran may have been unable to work when he had a headache, if he was unable to stop it with medication; however, at the time of the examination he was gainfully employed and only missed work once in the prior two years because of a headache.

A 50 percent rating is not warranted because there is no evidence that he suffered very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability at any point during the appeal period.  The evidence shows that the Veteran has suffered headaches with characteristic prostrating attacks occurring no more than once a month on average, and there is no evidence that his attacks were completely prostrating and prolonged.  Additionally, although the Veteran reported having to take off one or two days of work as a result of his headaches, there is no evidence that his headaches were productive of severe economic adaptability at any point during the appeal period.  As such, a 50 percent rating is not warranted.  
      
      C.  Extraschedular Considerations

VA must refer a claim for consideration of an extraschedular rating where a veteran's service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1)(2014).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The evidence shows that the Veteran's tinea pedis and cluster headaches do not warrant referral for an extraschedular rating.  The schedular rating criteria reasonably contemplate all of the Veteran's symptoms.  Concerning his tinea pedis, the rating criteria contemplate all of his symptoms, including persistent dry, scaly and thickened skin on the soles of his feet.  With regard to his cluster headaches, the rating criteria contemplate his symptoms of headaches with prostrating attacks occurring on average once a month that have required him to take time off from work.  The rating criteria also provide for additional or more severe symptoms for each of these conditions than currently shown by the evidence.  Additionally, the Veteran has not argued that the severity and symptomatology of either of these disabilities are not reasonably contemplated by the rating schedule.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

      D.  Unemployability Consideration

Finally, the Board finds that the record does not reasonably raise the issue of whether the Veteran is incapable of obtaining and maintaining substantially gainful employment due to his service connected disabilities.  According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for a higher rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability (TDIU).  Here, the most recent evidence of record shows that the Veteran is gainfully employed.  As such, the Board finds that the issue of TDIU has not been reasonably raised by the record and thus is not within the scope of the appeal.  


ORDER

Entitlement to service connection for bilateral metatarsalgia, hallux rigidus and metatarsal callouses is granted.  

New and material evidence has been submitted to reopen a previously denied claim of service connection for a right shoulder disorder; to this extent, the appeal is granted. 

New and material evidence has been submitted to reopen a previously denied claim of service connection for a right knee disorder; to this extent, the appeal is granted.

Entitlement to an initial rating in excess of 10 percent for tinea pedis is denied.
  
Entitlement to a disability rating in excess of 30 percent for migraine headaches is denied.
  

REMAND

Right Shoulder and Right Knee Service Connection Claims

The Veteran's claims of entitlement to service connection for a right shoulder disorder and right knee disorder, claimed as right shoulder and right knee arthritis, are remanded to provide him with a VA examination.  The Veteran's STRs show numerous complaints of and treatment for right shoulder symptoms in service.  See April 2004 to September 2005 STRs; see also October 2006 STR.  The Veteran's August 2005 MRI report shows degenerative changes to the right acromioclavicular joint, and the treating doctor's assessment was right shoulder osteoarthritis and tenosynovitis.  See August 2005 & October 2006 STRs.  His STRs also show that he suffered multiple right knee injuries in service.  See May 2000 & July 2002 through November 2002 STRs.  Additionally, he has provided competent, credible reports that he has experienced right shoulder and right knee symptoms after his separation from service, and during the appeal period.  See August 2007 & September 2011 VA Examination Reports; see also April 2011 VA Medical Record.  As such, a VA examination is warranted to determine the nature of his current right shoulder and right knee disorders and whether his current symptoms are related to his in-service injuries.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Back Lipoma/Scar Rating

The Veteran should also be afforded an additional VA examination in connection with his claim for a higher initial rating for scar residuals of benign lipoma of the back because the August 2011 VA examination did not address all of the symptoms he reported as being related to this disability, including whether he suffered any functional impairment.  The Veteran's service-connected scar residuals are rated under DC 7819 relating to benign skin neoplasms, which provides that the disability should be rated as disfigurement of the head, face or neck; scars or impairment of function.  During the August 2011 VA examination, the Veteran reported back spasms and pain shooting up both sides of his back when he sits in a chair at work, symptoms that he related to his lipoma.  No further examination or testing was performed, and no opinion was provided as to whether these symptoms were related to his lipoma or caused functional impairment.  Moreover, these symptoms were not addressed in the most recent January 2014 VA examination report, which only cursorily discussed the Veteran's lipoma.  On remand, the Veteran should be provided with a VA examination addressing whether he suffers any musculoskeletal residuals or functional impairment as a result of his back lipoma.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Temporary Total Evaluation 

As noted in the introductory section above, the issue of service connection for polysubstance abuse/drug dependency as secondary to a service-connected depressive disorder and/or service-connected cluster headaches is being referred to the RO for adjudication.  Because the hospitalization giving rise to his claim of entitlement to a temporary total evaluation was for polysubstance abuse/drug dependency, the Board finds that the issue of entitlement to a temporary total evaluation is inextricably intertwined with the referred issue.  Thus, action on this claim must be deferred until the referred issue has been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private treatment records concerning the Veteran's right shoulder disorder, right knee disorder and back symptoms.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of (1) his in-service and post-service right shoulder and right knee symptomatology; and (2) the nature, extent and severity of his back symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Adjudicate the referred claim of service connection for polysubstance abuse/drug dependency as secondary to a service-connected depressive disorder and/or service-connected cluster headaches.

4.  Then schedule the Veteran for the appropriate VA examination(s) to address (1) the nature, onset and etiology of any right shoulder disorder found to be present; (2) the nature, onset and etiology of any right knee disorder found to be present; and (3) the present severity of his back lipoma and related symptoms.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.  

Right Shoulder and Right Knee Disorders

With regard to the Veteran's right shoulder and right knee disorders, the VA examiner should specifically identify all disabilities found to be present.  The examiner should then address whether it at least as likely as not that any currently diagnosed right shoulder or right knee disorder had its onset in or is otherwise related to an injury suffered in service.  

In providing the requested opinion, the examiner should consider and discuss the Veteran's lay statements concerning the onset and recurrence of his right shoulder and right knee symptoms, as well as his STRs showing treatment for right shoulder symptoms from September 2004 to October 2006 and his STRs showing treatment for right knee injuries/pain in May 2000, July 2002 and November 2002.  Additionally, the examiner should review and consider the August 2007 VA examination report noting right shoulder and right knee discomfort or pain after his separation from service.  




Residuals of Back Lipoma

With regard to the Veteran's back lipoma, the VA examiner should specifically identify any residual symptoms, including musculoskeletal symptoms or functional impairment, associated with the lipoma.  The examiner should specifically consider and discuss the Veteran's lay statements, including his reports of back spasms and pain shooting up both sides of his back when he sits in a chair at work.  See August 2011 VA Examination Report.  The examiner should also provide an opinion as to whether the Veteran's reported symptoms are at least as likely as not related to his back lipoma.  

The examiner should provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Finally, readjudicate the remanded claims.  If any benefit sought is not granted in full, the Veteran should be furnished a Supplemental SOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


